 

lN THE UN|TED STATES D|STRICT COURT
FOR THE MlDDLE D|STR|CT OF PENNS`YLVAN|A

V|CTOR|A LEE STECKLER, : No. 3:16cv1712
P|aintiff :
(Judge Mun|ey)
v. (Magistrat:e Judge Cohn)
NANcY A. BERRYH|LL, '
Acting Commissioner of Social

Security
Defendant1

M

AND NOW, to wit, this way-of March 2019, We have before us for
disposition Magistrate Judge Gera|d B. Cohn’s report and recommendation,
Which proposes that plaintiff’s request for a new administrative determination in
her social security appeal be granted, and the Commissioner of Social Security's
final decision denying her application for benefits be reversed.

No objections to the report and recommendation have been filed, and the
time for such filing has passed. Therefore, in deciding Whether to adopt the report

and recommendation, We must determine if a review of the record evidences

 

1 Carolyn Colvin Was the Acting Commissioner of Social Security at the time
plaintiff filed this case. Thus, she Was the originally named defendant. Since
then, Nancy A. Berryhill has assumed the Acting Commissioner position.
Pursuant to Rule 25(d) of the Federa| Rules of Civil Procedure and 42 U.S.C. §
405(g), Berryhill is automatically substituted as the named defendant.

 

 

plain error or manifest injustice. FED. R. Clv. P. 72(B) 1983 Advisory Committee
Notes (“When no timely objection is filed, the court need only satisfy itself that
there is no clear error on the face of the record to accept the recommendation”);

Se §|_s_g 28 U.S.C. § 636(b)(1); Su||ivan v. Cuy|er, 723 F.2d 1077, 1085 (3d Cir.

1983).

After a careful review, we find neither a clear error on the face of the record
nor a manifest injustice, and therefore, we shall adopt thel report and
recommendation. |t is hereby ORDERED as follows:

1.) The magistrate judge’s report and recommendation (Doc. 17) is
ADOPTED;

2.) Plaintiff’s appeal is GRANTED and the Commissioner of Social
Security’s decision denying plaintiff Social Security disability insurance
and supplemental security income benefits is VACATED;

3.) The Clerk of Court shall enter judgment in favor of Plaintiff Victoria Lee
Steckler and against the Commissioner of Social Security; and

4.) The Clerk of Court is further directed to REMAND this case to the
Commissioner of Social Security to conduct a new administrative

hearing pursuant to sentence four of 42 U.S.C. § 405(g).

BY TWbuRT:

j ¢»”W?
mob JAME . NLEY
Unite State l ri tCourt

 

